In a proceeding pursuant to CPLR article 78, to compel the Planning Board of the Town of Southampton to determine that a proposed development plan does not require its approval, Roy L. Wines, Jr., Anthony Tiska, Eric Shultz, Blair McCaslin, and Margaret Caraher appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated July 11, 1991, as denied their motion to dismiss the petition.
Ordered that on the Court’s own motion, the appellants’ notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the proceeding is dismissed on the merits.
We find that the Supreme Court erred in holding that the Planning Board of the Town of Southampton (hereinafter the Planning Board) was required to approve the resubdivision of 57 lots into 10 lots as proposed by Bay View Pines Estates, *317Inc., the owner of the lots. The facts that the lots conformed to the zoning laws when their subdivision was previously approved approximately 50 years ago and that the proposed new lots conform to the present zoning laws, does not limit the discretion of the Planning Board to consider the validity of building on such lots. The Planning Board may consider factors other than compliance with the zoning laws when making its determination (see, Town of Southampton Code § 292-2 [B]).
We also find that the Supreme Court further erred when it ruled that the Planning Board could not require the petitioner to submit an Environmental Assessment Form. The proposed resubdivision of the land is a Type I action pursuant to 6 NYCRR 617.12 (b) (12) because it would take place wholly within a critical environmental area. Therefore, an Environmental Assessment Form is required pursuant to the Town of Southampton Code § 157-7 (B). Thompson, J. P., Bracken and Santucci, JJ., concur.